 
 

__________


$0.40 UNIT PRIVATE PLACEMENT

SUBSCRIPTION AGREEMENT



 

Between:

THE PULSE BEVERAGE CORPORATION

 

And:

[SUBSCRIBER]

 

The Pulse Beverage Corporation
11678 N Huron Street, Northglenn, CO, USA 80234

__________

--  $0.40 Unit Private Placement Subscription Agreement – [Subscriber]  --
--  The Pulse Beverage Corporation  --


--------------------------------------------------------------------------------

 

SIGNATURE PAGE/SUBSCRIBER STATEMENT

TO THE $0.40 UNIT PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
OF THE PULSE BEVERAGE CORPORATION

                                SUBSCRIBER’S STATEMENT – the undersigned
subscriber (the “Subscriber”) is a sophisticated investor, the Subscriber has
sought such independent counsel as the Subscriber considers necessary and the
Subscriber has read the attached “$0.40 Unit Private Placement Subscription
Agreement” (the “Agreement”) carefully and accepts, agrees and acknowledges the
representations and terms thereof in full and without exception and agrees that
such Agreement constitutes the entire agreement between The Pulse Beverage
Corporation (the “Company”) and the Subscriber and that there are no collateral
representations or agreements between the same.

                                The Company is offering (collectively, the
“Offering”), on a private placement basis, units of the Company (each a “Unit”),
at a subscription price of U.S. $0.40 per Unit, with each Unit consisting of one
share of common stock of the Company and one non-transferable common stock share
purchase warrant of the Company (each a “Warrant”), and with each such Warrant
entitling the Subscriber to purchase one additional common share of the Company
(each a “Warrant Share”), for the period commencing upon the date of issuance of
the within Units by the Company and ending on the day which is three years from
the date of issuance of the Units, at an exercise price of U.S. $0.65 Per
Warrant Share.  The within private placement Offering of Units by the Company is
not subject to any minimum subscription. The Company offers, and the Subscriber
accepts, the Units on the terms and conditions as set forth in this Agreement.

Number of Units subscribed for at U.S. $0.40 per Unit: _____________ Units.

Total Subscription Price payable:  U.S. $0.40 x number of Units = U.S.
_____________. 

                Dated at ________________________, on this ___ day of February,
2013.

Subscriber’s Name: __________________________

Subscriber’s Signature:__________________________

Subscriber’s Address: ___________________________________________

Subscriber’s Telephone Number:____________________________

Subscriber’s Email Address:______________________________________

THE SUBSCRIBER MUST CHECK THE APPROPRIATE BOX(ES) SET FORTH IN SECTION 4.1.

                                Acceptance by the Company:

                                THE PULSE BEVERAGE CORPORATION hereby accepts
the above subscription by the

Subscriber on this __day of February, 2013.

                                                                                                               
                _______________________________
Robert E. Yates, CEO and Director 

--  $0.40 Unit Private Placement Subscription Agreement – [Subscriber]  --
--  The Pulse Beverage Corporation  --


--------------------------------------------------------------------------------

 

- 2 -

$0.40 UNIT PRIVATE PLACEMENT

SUBSCRIPTION AGREEMENT

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED, OR THE LAWS OF ANY STATE, AND ARE BEING ISSUED PURSUANT TO
AN EXEMPTION FROM REGISTRATION PERTAINING TO SUCH SECURITIES AND PURSUANT TO A
REPRESENTATION BY THE SECURITY HOLDER NAMED HEREIN THAT SAID SECURITIES HAVE
BEEN ACQUIRED FOR PURPOSES OF INVESTMENT AND NOT FOR PURPOSES OF DISTRIBUTION. 
THESE SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF REGISTRATION, OR THE AVAILABILITY OF AN EXEMPTION FROM SUCH
REGISTRATION.  THE STOCK TRANSFER AGENT HAS BEEN ORDERED TO EFFECTUATE TRANSFERS
ONLY IN ACCORDANCE WITH THE ABOVE INSTRUCTIONS.

UNIT PRIVATE PLACEMENT OFFERING

To: THE PULSE BEVERAGE CORPORATION (the “Company”), with an address for notice
and delivery located at 11678 N Huron Street, Northglenn, CO, USA 80234.

                                The Company is offering (collectively, the
“Offering”), on a private placement basis, units of the Company (each a “Unit”)
to eligible investors (each such an investor who subscribes to this Offering by
this document is hereinafter referred to as the “Subscriber”), at a subscription
price of U.S. $0.40 per Unit, with each Unit consisting of one share of common
stock of the Company (each a “Share”) and one non-transferable common stock
share purchase warrant of the Company (each a “Warrant”).  The within private
placement Offering of Units by the Company is not subject to any minimum
subscription.  The Company offers, and the Subscriber accepts, the Units on the
terms and conditions as set forth in this subscription agreement (the
“Agreement”).

Article 1
SUBSCRIPTION FOR UNITS

1.1                          Subscription for Units.   Based upon the
hereinafter terms, conditions, representations, warranties and covenants given
by each party to the other, the Subscriber hereto hereby irrevocably subscribes
for and agrees to purchase the number of Units of the Company set forth on the
Signature Page/Subscriber Statement at the beginning of this Agreement at a
subscription price of U.S. $0.40 per Unit, for aggregate consideration (the
“Subscription Price”) as set forth on the Signature Page/Subscriber Statement at
the beginning of this Agreement.

1.2                          Acceptance of subscription.   The Company, upon
acceptance by its Board of Directors (the “Board”) of all or part of this
subscription Agreement, agrees to issue the accepted number of Units, as fully
paid and non-assessable, and as consideration for the Subscriber’s subscription,
and to refund any excess subscription monies of the Subscription Price of any
non-accepted portion of this subscription Agreement.

1.3                          Warrants and exercise of Warrants.   The Warrants
forming part of the Units will be registered in the name of the Subscriber and
will be non-transferable except in compliance with the United States Securities
Act of 1933, as amended (the “U.S. Act”), and each such Warrant will entitle the
Subscriber to purchase one additional common share of the Company (each a
“Warrant Share”), for the period commencing upon the date of issuance of the
within Units by the Board and ending at 5:00 p.m. (Westminster, CO, time) on the
day which is three years from the date of issuance of the within Units (such
time period being the “Warrant Exercise Period” herein), at an exercise price of
U.S. $0.65 Per Warrant Share during the Warrant Exercise Period.

1.4                          Warrant certificates.   The terms and conditions
which govern the Warrants will be referred to on the certificates representing
the Warrants in the form attached hereto as Exhibit “A” and will contain, among
other things, anti-dilution provisions and provisions for the appropriate
adjustment in the class, number and price of the Warrant Shares issuable on the
exercise of the Warrants upon the occurrence of certain events including any
subdivision, consolidation or reclassification of the common shares, the payment
of stock dividends and the amalgamation of the Company.

--  $0.40 Unit Private Placement Subscription Agreement – [Subscriber]  --
--  The Pulse Beverage Corporation  --


--------------------------------------------------------------------------------

 

- 3 -

1.5                          Other financings.   The issue and terms of the
Warrants will not restrict or prevent the Company from obtaining any other
financing or from issuing additional securities or rights during the period
within which the Warrants are exercisable.

1.6                          Replacement Warrant certificates.   If the
Subscriber exercises any Warrants the Company will issue to the Subscriber the
number of Warrant Shares equal to the number of Warrants exercised and deliver
to the Subscriber a certificate representing the Warrant Shares.

1.7                          Subscriber’s eligibility for subscription.   The
Subscriber acknowledges and warrants (and has made diligent inquiries to so
determine or has the sophistication and knowledge to know the Subscriber’s
status without concern of error), on which the Company relies, that the
Subscriber is purchasing the Units on a private basis and without infraction of
or impedance by his domicile laws due to one or more of the following:

  (a) the Subscriber is an eligible and exempt investor under the laws of the
Subscriber’s domicile by either being a person who complies with exemptions from
prospectus requirements or is otherwise exempt by virtue of the Subscriber’s
wealth, income and investment knowledge or capacity; or


  (b) the Subscriber is subscribing for a value in Units constituting an exempt
investment under the laws of the Subscriber’s domicile; or


  (c) the Subscriber’s domicile laws do not restrict investment; and


  (d) where the Subscriber has completed the appropriate portions of this
Agreement and its related Appendices and the completion of the same, whether
signed or not, constitute a true and accurate statement by the Subscriber.

                                For the purposes of this Agreement it is hereby
acknowledged and agreed that “Securities” is hereinafter collectively defined to
mean the Units, the Shares, the Warrants and the Warrant Shares.

1.8                          Risks of subscription.   The Subscriber
acknowledges that no party independent of the Company has made or will make any
opinion or representations on the merits or risks of an investment in any of the
Securities unless sought out by the Subscriber; which the Subscriber is
encouraged to do.  The Subscriber is aware that this investment is a speculative
and risky investment, the Subscriber warrants that it could tolerate the full
loss of the investment without significant or material impact on the
Subscriber’s financial condition.

Article 2
METHOD OF SUBSCRIPTION AND ACCEPTANCE BY THE COMPANY

2.1                          Method of subscription.   It is hereby acknowledged
and agreed by the parties hereto that any subscription for Units shall be made
by the Subscriber by faxing to the Company at (604) 646-1571, a completed and
executed copy of the signature pages to this Agreement and wiring funds directly
to the Company as follows:

Benefiary: The Pulse Beverage Corporation
Address: 11678 N Huron Street, Northglenn, Colorado, USA  80234

Bank: JP Morgan Chase
Address: 13260 Orchard Parkway, Westminster, Colorado, USA  80020

2.2                          Acceptance of subscription or return of
Subscription Price by the Company.   The Subscriber acknowledges that the
Company will be accepting subscriptions for Units on a first come, first serve,
basis.  As a consequence the Company, upon acceptance by its Board of all or
part of this subscription Agreement (the “Acceptance”), hereby agrees to issue
the accepted number of Units, as fully paid and non-assessable, and as
consideration for the Subscriber’s subscription, and to promptly refund any
excess subscription monies of the Subscription Price of any non-accepted portion
of this subscription Agreement.  In this regard the Subscriber acknowledges
that, although Units may be issued to other subscribers concurrently with the
Company’s Acceptance of all or part of this subscription Agreement, there may be
other sales of Units by the Company, some or all of which may close before or
after the Acceptance herein.  The Subscriber further acknowledges that there is
a risk that insufficient funds may be raised by the Company upon the Company’s
Acceptance of all or part of this subscription Agreement to fund the Company’s
objectives and that further closings may not take place after Acceptance herein.

--  $0.40 Unit Private Placement Subscription Agreement – [Subscriber]  --
--  The Pulse Beverage Corporation  --


--------------------------------------------------------------------------------

 

- 4 -

2.3                          Use of funds before and after Acceptance.   The
Company agrees that the Subscription Price will be held by the Company or by the
Company’s Counsel for the benefit of the Subscriber to reserve the Subscriber’s
subscription and, prior to Acceptance, such funds shall not be considered a loan
and shall not bear interest but shall constitute solely a reservation of
subscription.  The Subscriber shall not demand return of its Subscription Price
monies unless the Units have not been issued for a period in excess of 90
calendar days from the date of this subscription and such demand may be
fulfilled by Acceptance and delivery of subscribed Units or return of funds at
the Company’s sole and absolute discretion.  The Subscriber acknowledges that
the funds to be raised from all Units are to be employed for the business of the
Company in accordance with management’s determination as to the best use of the
same for the Company’s business plans.  Notwithstanding any disclosure document
or offering memorandum or prospectus provided concurrent with this subscription,
the Company reserves the right at any time to alter its business plans in
accordance with management’s appreciation of the market for the goods and
services of the Company and the best use of the Company’s funds to advance its
business, whether present or future.

2.4.                         Securities issued at different prices and
characteristics.   The Subscriber acknowledges that the Company will issue its
securities at different prices which may occur sequentially, from time-to-time,
or at the same time and prices in the future may be lower than now.  The Company
will also issue offerings which have warrants, or other benefits, attached and
some offerings which do not.  Not all subscribers will receive common shares, or
other share classes, of the Company at the same price and such may be issued at
vastly different prices to that of the Subscriber.  For example, however,
without limitation, the Company will or may issue securities at nominal prices
as ‘founders shares’ (which may or will constitute millions of securities, as
determined solely by the Board) or for developmental assets (which cannot be
valued and so may be assigned a nominal value on the Company’s books) or for
services or to attract expertise or management talent or other circumstances
considered advisable by the Board.  Such issuance at different prices are made
by the Board in its judgment as to typical structuring for a company such as the
Company, to reward and to provide a measure of developmental control, to acquire
assets or services which the Board considers necessary or advisable for the
Company’s development and success and other such considerations in the Board’s
judgment.  The Company may or will acquire debt and/or equity financings in the
future required or advisable, as determined by the Board, in the course of the
Company’s business development.  The Subscriber acknowledges these matters,
understands that the Subscriber’s investment is not necessarily the most
advantageous investment in the Company and authorizes the Board now and
hereafter to use its judgment to make such issuances whether such issuances are
at a lesser, equal or greater price than that of the Subscriber and whether such
is prior to, concurrent with or subsequent to the Subscriber’s investment
herein.

2.5                          Delivery of Share and Warrant certificates.   The
Company, promptly after the Acceptance by its Board of all or part of this
subscription Agreement, agrees to deliver to the Subscriber a Share certificate
and a Warrant certificate for the accepted number of Units purchased by the
Subscriber under this subscription Agreement and registered in the name of the
Subscriber.

Article 3
INVESTMENT SUBSCRIPTION TERMS, CORPORATE DISCLOSURE AND GENERAL
 SUBSCRIBER ACKNOWLEDGEMENTS AND WARRANTIES

3.1                          Description of the Units.   The Company is issuing
Units at a price of U.S. $0.40 per Unit. The Shares forming part of the Units,
together with the Warrant Shares which are issuable upon the exercise of the
Warrants, are a part of the common shares of the Company presently authorized.
Copies of the con-stating documents of the Company describing the common shares
and the rights of shareholders are available upon request.

3.2                          Release of liability and indemnity.   The
Subscriber acknowledges and agrees that, in consideration, in part, of the
Company’s within Acceptance of this subscription, the Subscriber hereby does
hereby release, remise and forever discharge each of the Company and its
respective subsidiaries, directors, officers, employees, attorneys, agents,
executors, administrators, successors and assigns and the Company’s Counsel, of
and from all manner of action and actions, causes of action, suits, debts, dues,
accounts, bonds, covenants, contracts, claims, damages and demands, whether
known or unknown, suspected or unsuspected and whether at law or in equity,
which against either of the Company and/or any of its respective subsidiaries,
directors, officers, employees, attorneys, agents, executors, administrators,
successors and assigns and the Company’s Counsel, the Subscriber ever had, now
has, or which any of the Subscriber’s respective successors or assigns, or any
of them hereafter can, shall or may have by reason of any matter arising from
the within subscription or the use of funds or the operation of the Company
(collectively, the “Release”) except only for gross negligence or fraud (and
such shall constitute only objective willful act of objective material
wrongdoing).  The Subscriber shall hold harmless and indemnify the Company from
and against, and shall compensate and reimburse the same for, any loss, damage,
claim, liability, fee (including reasonable attorneys’ fees), demand, cost or
expense (regardless of whether or not such loss, damage, claim, liability, fee,
demand, cost or expense relates to a third-party claim) that is directly or
indirectly suffered or incurred by the Company, or to which the Company becomes
subject, and that arises directly or indirectly from, or relates directly or
indirectly to, any inaccuracy in or breach of any representation, warranty,
covenant or obligation of the Subscriber contained in this Agreement.  This
Release is irrevocable and will not terminate in any circumstances.

--  $0.40 Unit Private Placement Subscription Agreement – [Subscriber]  --
--  The Pulse Beverage Corporation  --


--------------------------------------------------------------------------------

 

- 5 -

3.3                          The Subscriber’s understandings and
acknowledgments.  The Subscriber hereby acknowledges and agrees that:

  (a) Further financings:   the Company may issue further offerings in the
future similar to the within Offering which may be at higher or lower prices (as
determined by the Company in accordance with its appreciation of market
conditions).  The Company may, and will, acquire debt and/or equity financings
in the future required or advisable in the course of the Company’s business
development;


  (b) Withdrawal or revocation:   this Agreement is given for valuable
consideration and shall not be withdrawn or revoked by the Subscriber once
tendered to the Company with the Subscription Price;


  (c) Agreement to be bound:   the Subscriber hereby specifically agrees to be
bound by the terms of this Agreement as to all particulars hereof and hereby
reaffirms the acknowledgments, representations and powers as set forth in this
Agreement;


  (d) Reliance on Subscriber’s representations:   the Subscriber understands
that the Company will rely on the acknowledgments, representations and covenants
of the Subscriber contained herein in determining whether a sale of the Units to
the Subscriber is in compliance with applicable securities laws.  The Subscriber
warrants that all acknowledgments, representations and covenants are true and
accurate; and


  (e) Waiver of pre-emptive rights:   the Subscriber hereby grants, conveys and
vests unto the President of the Company, or unto such other nominee or nominees
of the President of the Company as the President of the Company may determine,
from time to time, in the President’s sole and absolute discretion, as the
Subscriber’s power of attorney solely for the purpose of waiving any prior or
pre-emptive rights which the Subscriber may have to further issues of equity by
the Company under applicable corporate and securities laws.

3.4                          The Subscriber’s representations and warranties.  
The Subscriber hereby represents and warrants that:

  (a) Not a U.S. Person:   if the Subscriber is not a resident of the United
States, the Subscriber: (i) is not a U.S. Person (as defined in Rule 902 of
Regulation S (“Regulation S”) under the U.S. Act, which definition includes, but
is not limited to, any natural person resident in the United States, any
corporation or partnership incorporated or organized under the laws of the
United States or any estate or trust of which any executor, administrator or
trustee is a U.S. Person; (ii) is not purchasing any of the Securities for the
account or benefit of any U.S. Person or for offering, resale or delivery for
the account or benefit of any U.S. Person or for the account of any person in
any jurisdiction other than the jurisdiction set out in the name and address of
the Subscriber set forth hereinbelow; and (iii) was not offered any Units in the
United States and was outside the United States at the time of execution and
delivery of this Agreement;


--  $0.40 Unit Private Placement Subscription Agreement – [Subscriber]  --
--  The Pulse Beverage Corporation  --


--------------------------------------------------------------------------------

 

- 6 -

  (b) No registration and sales under Regulation S:   if the Subscriber is not a
resident of the United States: (i) the Subscriber acknowledges that the
Securities have not been registered under the U.S. Act; (ii) the Subscriber
agrees to resell the Securities only in accordance with the provisions of
Regulation S, pursuant to a registration under the U.S. Act or pursuant to an
available exemption from such registration, and that hedging transactions
involving the Securities may not be conducted unless in compliance with the U.S.
Act; (iii) the Subscriber understands that any certificate representing the
Securities may bear a legend setting forth the foregoing restrictions; and (iv)
the Subscriber understands that the Securities are restricted within the meaning
of “Rule 144” promulgated under the U.S. Act; that the exemption from
registration under Rule 144 will not be available in any event for at least six
months from the date of purchase and payment of the Securities by the
Subscriber, and even then will not be available unless (i) a public trading
market then exists for the common stock of the Company, (ii) adequate
information concerning the Company is then available to the public and (iii)
other terms and conditions of Rule 144 are complied with; and that any sale of
the Securities may be made by the Subscriber only in limited amounts in
accordance with such terms and conditions;


  (c) No U.S. beneficial interest:   if the Subscriber is not a resident of the
United States, no U.S. Person, either directly or indirectly, has any beneficial
interest in any of the Securities acquired by the Subscriber hereunder, nor does
the Subscriber have any agreement or understanding (written or oral) with any
U.S. Person respecting:


  (i) the transfer or any assignment of any rights or interest in any of the
Securities;


  (ii) the division of profits, losses, fees, commissions or any financial stake
in connection with this subscription; or


  (iii) the voting of the Securities;


  (d) Experience:   the Subscriber has the requisite knowledge and experience in
financial and business matters for properly evaluating the risks of an
investment in the Company;


  (e) Information:   the Subscriber has received all information regarding the
Company reasonably requested by the Subscriber;


  (f) Risk:   the Subscriber understands that an investment in the Company
involves certain risks of which the Subscriber has taken full cognizance, and
which risks the Subscriber fully understands;


  (g) Adequacy of information:   the Subscriber has been given the opportunity
to ask questions of, and to receive answers from, the Company concerning the
terms and conditions of the Offering and to obtain additional information
necessary to verify the accuracy of the information contained in the information
described in paragraph (e) above, or such other information as the Subscriber
desired in order to evaluate an investment in the Company;


  (h) Residency:   the residence of the Subscriber as set forth hereinbelow is
the true and correct residence of the Subscriber and the Subscriber has no
present intention of becoming a resident or domiciliary of any other
jurisdiction;


  (i) Independent investigation:   in making a decision to invest in the Company
the Subscriber has relied solely upon independent investigations made by the
Subscriber;


  (j) Principal:   the Subscriber is purchasing the Units as principal for the
Subscriber’s own account and not for the benefit of any other person, except as
otherwise stated herein, and not with a view to the resale or distribution of
all or any of the Units;


  (k) Decision to purchase:   the decision of the Subscriber to enter into this
Agreement and to purchase Units pursuant hereto has been based only on the
representations of this Agreement.  It is not made on other information relating
to the Company and not upon any oral representation as to fact or otherwise made
by or on behalf of the Company or any other person.  The Subscriber agrees that
the Company assumes no responsibility or liability of any nature whatsoever for
the accuracy, adequacy or completeness of any business plan information which
has been created based upon the Company’s management experience.  In particular,
and without limiting the generality of the foregoing, the decision to subscribe
for Units has not been influenced by:


--  $0.40 Unit Private Placement Subscription Agreement – [Subscriber]  --
--  The Pulse Beverage Corporation  --


--------------------------------------------------------------------------------

 

- 7 -

  (i) newspaper, magazine or other media articles or reports related to the
Company or its business;


  (ii) promotional literature or other materials used by the Company for sales
or marketing purposes; or


  (iii) any representations, oral or otherwise, that the Company will become a
listed company, that any of the Securities will be repurchased or have any
guaranteed future realizable value or that there is any certainty as to the
success of the Company or the liquidity or value of any of the Securities;


  (l) Advertisements:   the Subscriber acknowledges that the Subscriber has not
purchased Units as a result of any general solicitation or general advertising,
including advertisements, articles, notices or other communications published in
any newspaper, magazine or similar media or broadcast over radio or television,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising;


  (m) Information not received:   the Subscriber has not received, nor has the
Subscriber requested, nor does the Subscriber have any need to receive, any
offering memorandum or any other document (other than financial statements or
any other document the content of which is prescribed by statute or regulation)
describing the business and affairs of the Company which has been prepared for
delivery to, and review by, prospective subscribers in order to assist them in
making an investment decision in respect of the Units, and the Subscriber has
not become aware of any advertisement in printed media of general and regular
paid circulation, radio or television with respect to the distribution of the
Units;


  (n) Information received:   the Subscriber has had access to such additional
information, if any, concerning the Company as the Subscriber has considered
necessary in connection with the Subscriber’s investment decision to acquire the
Units;


  (o) Satisfaction with information received:   the Subscriber acknowledges
that, to the Subscriber’s satisfaction:


  (i) the Subscriber has either had access to or has been furnished with
sufficient information regarding the Company and the terms of this investment
transaction to the Subscriber’s satisfaction;


  (ii) the Subscriber has been provided the opportunity to ask questions
concerning this investment transaction and the terms and conditions thereof and
all such questions have been answered to the Subscriber’s satisfaction; and


  (iii) the Subscriber has been given ready access to and an opportunity to
review any information, oral or written, that the Subscriber has requested
concurrent with or as a part of this Agreement;


  (p) Economic risk:   the Subscriber has such knowledge and experience in
financial and business affairs as to be capable of evaluating the merits and
risks of the Subscriber’s investment in and to the Securities, and the
Subscriber is able to bear the economic risk of a total loss of the Subscriber’s
investment in and to any of the Securities;


  (q) Speculative investment:   the Subscriber understands that an investment in
the Securities is a speculative investment and that there is no guarantee of
success of the Company’s management’s plans.  Management’s plans are an effort
to apply present knowledge and experience to project a future course of action
which is hoped will result in financial success employing the Company’s assets
and with the present level of management’s skills and of those whom the Company
will need to attract (which cannot be assured).  Additionally, all plans are
capable of being frustrated by new or unrecognized or unappreciated present or
future circumstances which can typically not be accurately, or at all,
predicted;


--  $0.40 Unit Private Placement Subscription Agreement – [Subscriber]  --
--  The Pulse Beverage Corporation  --


--------------------------------------------------------------------------------

 

- 8 -

  (r) Address:   the Subscriber is resident as set out on the last page of this
Agreement as the “Subscriber’s Address”, and the address as set forth on the
last page of this Agreement is the true and correct address of the Subscriber;


  (s) Risk and resale restriction:   the Subscriber is aware of the risks and
other characteristics of the Securities and of the fact that the Subscriber will
not be able to resell the Securities except in accordance with the applicable
securities legislation and regulatory policy;


  (t) Representations as to resale:   no person has made to the Subscriber any
written or oral representations:


  (i) that any person will resell or repurchase any of the Securities;


  (ii) that any person will refund the purchase of any of the Securities;


  (iii) as to the future price or value of any of the Securities; or


  (iv) that any of the Securities will be listed and posted for trading on any
stock exchange, over-the-counter or bulletin board market, or that application
has been made to list and post any of the Securities for trading on any stock
exchange, over-the-counter or bulletin board market; and


  the Subscriber will not resell any of the Securities except in accordance with
the provisions of applicable securities legislation and stock exchange,
over-the-counter and/or bulletin board market rules;


  (u) Reports and undertakings:   if required by applicable securities
legislation, policy or order or by any securities commission, stock exchange or
other regulatory authority, the Subscriber will execute and otherwise assist the
Company in filing such reports, undertakings and other documents as may be
reasonably required with respect to the issue of the Units;


  (v) Resale restrictions:   the Subscriber has been independently advised as to
the applicable hold period imposed in respect of the Securities by securities
legislation in the jurisdiction in which the Subscriber’s resides and confirms
that no representation has been made respecting the applicable hold periods for
the Securities and is aware of the risks and other characteristics of the
Securities and of the fact that the Subscriber may not be able to resell the
Securities except in accordance with the applicable securities legislation and
regulatory policy;


  (w) Age of majority:   the Subscriber, if an individual, has attained the age
of majority and is legally competent to execute this Agreement and to take all
actions required pursuant hereto;


  (x) Authorization and formation of Subscriber:   the Subscriber, if a
corporation, partnership, trust or other form of business entity, is authorized
and otherwise duly qualified to purchase and hold the Securities, and such
entity has not been formed for the specific purpose of acquiring Securities in
this issue.  If the Subscriber is one of the aforementioned entities it hereby
agrees that, upon request of the Company, it will supply the Company with any
additional written information that may be requested by the Company.  In
addition, the entering into of this Agreement and the transactions contemplated
hereby will not result in the violation of any of the terms of and provisions of
any law applicable to, or the constating documents, if a corporation, of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which the Subscriber may be bound;


--  $0.40 Unit Private Placement Subscription Agreement – [Subscriber]  --
--  The Pulse Beverage Corporation  --


--------------------------------------------------------------------------------

 

- 9 -

  (y) Legal obligation:   this Agreement has been duly and validly authorized,
executed and delivered by and constitutes a legal, valid, binding and
enforceable obligation of the Subscriber;


  (z) Legal and tax consequences:   the Subscriber acknowledges that an
investment in the Securities of the Company may have tax consequences to the
Subscriber under applicable law, which the Subscriber is solely responsible for
determining, and the Subscriber also acknowledges and agrees that the Subscriber
is responsible for obtaining its own legal and tax advice;


  (aa) Compliance with applicable laws:   the Subscriber knows of no reason (and
is sufficiently knowledgeable to determine the same or has sought legal advice)
why the delivery of this Agreement, the acceptance of it by the Company and the
issuance of the Units to the Subscriber will not comply with all applicable laws
of the Subscriber’s jurisdiction of residence or domicile, and all other
applicable laws, and the Subscriber has no reason to believe that the
Subscriber’s subscription hereby will cause the Company to become subject to or
required to comply with any disclosure, prospectus or reporting requirements or
to be subject to any civil or regulatory review or proceeding.  In addition, the
Subscriber will comply with all applicable securities laws and will assist the
Company in all reasonable manner to comply with all applicable securities laws;


  (ab) Encumbrance or transfer of Securities:   while the Company is a
non-reporting company in Canada, the Subscriber will not sell, assign, gift,
pledge or encumber in any manner whatsoever any of the Securities herein
subscribed for in Canada without the prior written consent of the Company and in
accordance with applicable securities legislation;


  (ac) Regulation S:   if the Subscriber is not a resident of the United States,
the Subscriber further represents and warrants that the Subscriber was not
specifically formed to acquire any of the Securities subscribed for in this
Agreement in violation of the provisions of Regulation S;


  (ad) Finders’ fees:   the Subscriber has not retained, employed or introduced
any broker, finder or other person who would be entitled to a brokerage
commission or finder’s fee arising out of the transactions contemplated hereby;


  (ae) Additional Subscriber acknowledgements:   the Subscriber also
acknowledges (on its own behalf and, if applicable, on behalf of those for whom
the Subscriber is contracting hereunder) as set forth below:


  (i) it has been furnished with all information, financial and otherwise,
concerning the business, affairs and financial position of the Company necessary
to make an informed decision to purchase the Units and the Subscriber agrees
that such information has not been furnished pursuant to any form of written
material which is, or may be construed as, an offering memorandum as that term
is defined in the securities legislation of any Province of Canada or any State
of the United States, the securities legislation in the jurisdictions in which
the Company is incorporated and conducts business and the securities legislation
in the jurisdiction in which the Subscriber is resident (collectively, the
“Applicable Securities Legislation” herein) as such legislation is from time to
time amended, and the regulations and rules prescribed thereto;


  (ii) the issue of the Units will be made pursuant to exemptions from the
registration and prospectus requirements of the Applicable Securities
Legislation and therefore:


  (A) the Subscriber may be restricted from using certain of the civil remedies
available under such legislation and certain protections, rights and remedies
provided in such legislation, including statutory rights of rescission or
damages, may not be available to the Subscriber;


  (B) the Subscriber may not receive information that might otherwise be
required to be provided to the Subscriber under such legislation;


--  $0.40 Unit Private Placement Subscription Agreement – [Subscriber]  --
--  The Pulse Beverage Corporation  --


--------------------------------------------------------------------------------

 

- 10 -

  (C) the Company may be relieved from certain obligations that would otherwise
apply under such legislation;


  (D) no securities commission or similar regulatory authority has reviewed or
passed on the merits of the Securities;


  (E) there is no government or other insurance covering the Securities; and


  (F) there are risks associated with the purchase of the Securities;


  (iii) no prospectus has been filed by the Company with any regulatory
authority in connection with the issuance of the Securities and the Company has
already issued or may issue units or shares for significantly lesser
consideration per unit or share than is being paid by the Subscriber for Units
hereunder;


  (iv) any Subscription Price monies paid by the Subscriber for the Units are
not subject to any restrictions pertaining to the use thereof by the Company and
may be used immediately by the Company upon the Company’s Acceptance;


  (v) this subscription forms part of a larger Offering and is subject only to
the Company’s Acceptance of this subscription Agreement and the Subscription
Price therefore;


  (vi) the sale and delivery of the Units to the Subscriber or to any subscriber
on whose behalf the Subscriber is contracting is conditional upon such sale
being exempt from the requirement to file a prospectus or to prepare and deliver
an offering memorandum under any applicable legislation relating to the sale of
the Units or upon the issuance of such orders, consents or approvals as may be
required to permit such sale without the requirement of filing a prospectus or
preparing and delivering an offering memorandum;


  (vii) the Company may be required to provide applicable securities regulatory
authorities with a list setting forth the identities of the beneficial
purchasers of the Units and the Subscriber acknowledges and agrees that the
Subscriber will provide, on request, particulars as to the identity of such
beneficial purchasers as may be required by the Company in order to comply with
the foregoing; and


  (viii) the Subscriber (or others for whom the Subscriber is contracting
hereunder) has been advised to consult its own legal advisors with respect to
the merits and risks of an investment in the Securities and with respect to
applicable resale restrictions and the Subscriber (or others for whom the
Subscriber is contracting hereunder) is solely responsible, and the Company is
not in any way responsible, for compliance with applicable resale restrictions;


  (af) Additional Subscriber covenants and agreements:   the Subscriber further
covenants and agrees that the Company will also rely upon the following
covenants and agreements in determining whether or not to accept this
subscription under all Applicable Securities Legislation:


  (i) the Subscriber acknowledges and consents to the collection and retention
by the Company of certain information, including personal information, regarding
the Subscriber and the Subscriber’s subscription, including the Subscriber’s
name, address, telephone number and e-mail address, the number of Securities
purchased and any control persons of the Subscriber.  The Subscriber
acknowledges and agrees that this information will be retained on the share
register of the Company which may be available for inspection by the public. 
The Subscriber further consents and agrees to the release of this information to
the securities regulatory authorities as required by law and regulatory
policies; and


--  $0.40 Unit Private Placement Subscription Agreement – [Subscriber]  --
--  The Pulse Beverage Corporation  --


--------------------------------------------------------------------------------

 

- 11 -

  (ii) the Subscriber agrees that this Agreement will in no way restrict the
Company from obtaining further funds through the sale of equity securities of
the Company or otherwise.

3.5                          Company Confidential Information.   The Subscriber
acknowledges that the Company is presently engaged in the business of beverage
manufacturing and sales. The Subscriber recognizes the importance of protecting
the Company’s trade secrets, confidential information and other proprietary
information and related rights acquired through the Company’s expenditure of
time, effort and money.  Therefore, in consideration of the Company permitting
the Subscriber to submit this subscription and have access to Company
information and/or Company confidential information otherwise coming to the
Subscriber, the Subscriber agrees to be bound by the following terms and
conditions:

  (a) Definitions:   for all purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires, the following words
and phrases shall have the following meanings:


  (i) “Confidential Information” includes any of the following:


  (A) any and all versions of the trade names, trade-mark, business plans,
products, software, all Developments (as defined below) and all other matters
owned or marketed by the Company;


  (B) information regarding the Company’s business operation, methods and
practices, including marketing strategies, product pricing, margins and hourly
rates for staff and information regarding the financial affairs of the Company;


  (C) the names of the Company’s clients and the names of the suppliers to the
Company, and the nature of the Company’s relationships with these clients and
suppliers; and


  (D) any other trade secret or confidential or proprietary information in the
possession or control of the Company;


  however, Confidential Information does not include information which is or
becomes generally available to the public without the Subscriber’s fault; and


  (ii) “Developments” include all the following related to the products or
business of the Company:


  (A) copyright works, software, documentation, data, designs, scripts,
photographs, music, reports, flowcharts, trade-marks, specifications, source
codes, product designs or formula and any related works, including any
enhancements, modifications or additions to the products owned, marketed or used
by the Company; and


  (B) inventions, devices, discoveries, concepts, ideas, algorithms, formulae,
know-how, processes, techniques, systems and improvements, whether patentable or
not;


  developed, created, acquired, generated or reduced to practice by the Company
or any person by or for the Company, including the Subscriber;


  (b) Maintaining confidentiality:   at all times the Subscriber shall keep in
strictest confidence and trust the Confidential Information.  The Subscriber
shall take all necessary precautions against unauthorized disclosure of the
Confidential Information, and, except as required by applicable law, judicial
process or regulatory investigation, the Subscriber shall not, directly or
indirectly disclose, allow access to, transmit or transfer the Confidential
Information to a third party, nor shall the Subscriber use, copy or reproduce
the Confidential Information except as may be reasonably required for the
Subscriber with the permission of the Company;


--  $0.40 Unit Private Placement Subscription Agreement – [Subscriber]  --
--  The Pulse Beverage Corporation  --


--------------------------------------------------------------------------------

 

- 12 -

  (c) Return of Confidential Information:   at the request of the Company the
Subscriber shall immediately return to the Company all materials, including all
copies in whatever form, containing the Confidential Information which are in
the Subscriber’s possession or under the Subscriber’s control; and


  (d) No rights to Confidential Information:   the Subscriber acknowledges and
agrees that the Subscriber shall not acquire any right, title or interest in or
to the Confidential Information.  Should any interest in the Confidential
Information come into the possession of the Subscriber by any means, other than
specific written transfer by the Company, the Subscriber hereby assigns and
transfers, now and in the future, to the Company, and agrees that the Company
shall be the exclusive owner of, all of the Subscriber’s right, title and
interest to any such throughout the world, including all trade secrets, patent
rights, copyrights and all other intellectual property rights therein.  The
Subscriber further agrees to cooperate fully at all times with respect to
signing further documents and doing such acts and other things required by the
Company to confirm such transfer of ownership of rights.  The Subscriber agrees
that the obligations in this section shall continue beyond the issue of any
Securities hereunder, beyond the ownership of any Securities acquired hereunder
and beyond the termination of the Subscriber’s employment, engagement or
association with the Company, for a period of three years from the date that the
Subscriber delivers this Agreement to the Company.

3.6                          Reliance on Subscriber’s representations and
warranties and indemnification.   The Subscriber understands that the Company
will rely on the representations and warranties of the Subscriber herein in
determining whether a sale of the Units to the Subscriber is in compliance with
federal and applicable state and provincial securities laws.  The Subscriber
hereby agrees to indemnify the Company and its affiliates and hold the Company
and its affiliates harmless from and against any and all liability, damage, cost
or expense (including reasonable attorney’s fees) incurred on account of or
arising out of: (i) any inaccuracy in the Subscriber’s acknowledgements,
representations or warranties set forth in this Agreement; (ii) the disposition
of any of the Securities which the Subscriber will receive, contrary to the
Subscriber’s acknowledgements, representations or warranties in this Agreement
or otherwise; (iii) any suit or proceeding based upon the claim that such
acknowledgments, representations or warranties were inaccurate or misleading or
otherwise cause for obtaining damages or redress from the Company or its
affiliates; and (iv) the Subscriber’s failure to fulfill any or all of the
Subscriber’s obligations herein.

3.7                          Change in Subscriber’s representations and
warranties.   All of the information set forth hereinabove with respect to the
Subscriber and including, without limitation, the acknowledgements,
representations and warranties set forth hereinabove, is correct and complete as
of the date hereof and, if there should be any material change in such
information prior to the acceptance of this subscription Agreement by the
Company, the Subscriber will immediately furnish the revised or corrected
information to the Company.

3.8                          The Company’s representations and warranties.   The
Company hereby represents and warrants as follows and hereby acknowledges and
agrees that the Subscriber will rely on the following representations and
warranties in effecting the subscription contemplated hereby:

  (a) Organization and Qualification of the Company:   the Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has the requisite corporate power to own its
properties and to carry on its business as now being conducted.  The Company is
duly qualified as a foreign corporation to do business and is in good standing
in each jurisdiction where the nature of the business conducted or property
owned by it makes such qualification necessary, other than those jurisdictions
in which the failure to so qualify would not have a material adverse effect on
the business, operations or condition (financial or otherwise) of the Company;


  (b) Authority:   the Company has the requisite corporate power and authority
to execute and deliver this Agreement and to consummate the Offering and the
other transactions contemplated hereby.  The execution and delivery of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby have been duly authorized by all necessary action on the
party of the Company, and no further consent or action is required;


--  $0.40 Unit Private Placement Subscription Agreement – [Subscriber]  --
--  The Pulse Beverage Corporation  --


--------------------------------------------------------------------------------

 

- 13 -

  (c) Enforceability:   this Agreement has been duly executed and delivered by
the Company and constitutes the valid and binding obligations of the Company
enforceable against the Company in accordance with its terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium, and other similar laws affecting the enforcement of creditors’
rights generally;


  (d) No Conflicts:   the execution, delivery and performance of this Agreement
by the Company and the consummation of the Offering by the Company do not and
will not conflict with or violate (i) any provision of the Articles of
Incorporation or bylaws of the Company, as amended, or (ii) any judgment, order,
decree, statute, law, ordinance, rule or regulation applicable to the Company,
except where such conflict or violation would not have a material adverse effect
on the business, operations or condition (financial or otherwise) of the
Company.  No material consent, waiver, approval order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other federal, state, county, local or foreign governmental
authority, instrumentality, agency or commission or any third party, including a
party to any material agreement with the Company, is required in connection with
the execution, delivery and performance of this Agreement or the consummation of
the Offering by the Company;


  (e) The Shares:   The Shares and the Warrant Shares been duly authorized, and
when issued and paid for in accordance with this Agreement and the Warrant, will
be duly and validly issued, fully paid and non-assessable.  The Company has
reserved from its duly authorized capital stock the number of Warrant Shares
issuable upon exercise of the Warrant.  The Shares have not been issued in
violation of, and are not subject to, any preemptive or subscription rights;


  (f) SEC Filings:   the Company has filed all reports required to be filed by
it under the U.S. Act and under the United States Securities Exchange Act of
1934, as amended (the “Exchange Act”), including pursuant to Section 13(a) or
15(d) thereof, for the 18 months preceding the date hereof (collectively, the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing.  At the time they were filed, the SEC Reports complied in all
material respects with the requirements of the U.S. Act and the Exchange Act and
the rules and regulations promulgated thereunder.  At the time when they were
filed, none of the SEC Reports contained any untrue statement of a material fact
or omitted to state any material fact required to be stated therein or necessary
to make the statements made therein in light of the circumstances under which
they were made, not misleading.  The financial statements of the Company
contained in the SEC Reports comply in all material respects with all applicable
accounting requirements of the United States Securities and Exchange Commission
(the “SEC”), were prepared in accordance with generally accepted accounting
principles, and fairly present in all material respects the financial condition
of the Company as of the dates thereof.  The number and type of all authorized,
issued and outstanding shares of capital stock of the Company is as set forth in
the SEC Reports; and


  (g) Absence of Certain Changes:   Since the date of the last audited financial
statement contained in the SEC Reports, there has been no material adverse
change and no material adverse development in the business, properties,
operations, condition (financial or otherwise), or results of operations of the
Company, except as disclosed in the SEC Reports.

Article 4
UNITED STATES DECLARATIONS

4.1                          Subscriber’s declarations as an “Accredited
Investor” if resident in the United States.   If applicable and the Subscriber
is a resident of the United States, the undersigned Subscriber also warrants and
certifies that the Subscriber is an “Accredited Investor”, as that term is
defined in “Rule 501” of “Regulation D” promulgated under Section 4(2) of the
U.S. Act, by virtue of the Subscriber’s qualification under one or more of the
following categories {please check the appropriate category or categories where
applicable}:

  [  ]  The Subscriber is a natural person whose individual net worth, or joint
net worth with that person’s spouse, exceeds U.S. $1,000,000.


--  $0.40 Unit Private Placement Subscription Agreement – [Subscriber]  --
--  The Pulse Beverage Corporation  --


--------------------------------------------------------------------------------

 

- 14 -

  [  ]  The Subscriber is a natural person who had an individual income in
excess of U.S. $200,000 in each of the two most recent years or joint income
with the Subscriber’s spouse in excess of U.S. $300,000 in each of those years
and has a reasonable expectation of reaching the same income level in the
current year.


  [  ]  The Subscriber is a corporation, organization described in section
501(c)(3) of the United States Internal Revenue Code, Massachusetts, or similar
business trust or partnership, not formed for the specific purpose of acquiring
the Post-split Shares, with total assets in excess of U.S. $5,000,000.


  [  ]  The Subscriber is a trust, with total assets in excess of U.S.
$5,000,000, not formed for the specific purpose of acquiring the Post-split
Shares, whose purchase is directed by a sophisticated person.


  [  ]  The Subscriber is a director or executive officer of the Company.


  [  ]  The Subscriber is a “private business development company” as that term
is defined in section 202(a)(22) of the United States Investment Advisers Act of
1940.


  [  ]  The Subscriber is an entity in which all of the equity owners are
accredited investors under one or more of the categories set forth hereinabove.

                                In this regard the Subscriber hereby
acknowledges and agrees that one of the requirements of the above-referenced
exemption is that the Company and the persons involved in the offering and sale
of the relevant securities; and in this case the Shares; must have reasonable
grounds to believe and, in fact, believe that the Subscriber, whether alone or
together with the Subscriber’s representative, if any, has such knowledge and
experience in financial and business matters that the Subscriber is capable of
evaluating the merits and risks of the prospective investment.  As a result, and
in order to be assured that the offer and sale of Post-split Shares to the
Subscriber as an Accredited Investor will not result in violation of that
certain exemption from the registration and prospectus delivery requirement of
the U.S. Act specified by the provisions of Rule 501 and “Rule 506” of
Regulation D promulgated under Section 4(2) of the U.S. Act.

Article 5
RESTRICTED SECURITIES AND REGISTRATION

5.1                          No initial registration.   The Subscriber
acknowledges and understands that neither the sale of the Units which the
Subscriber is acquiring nor any of the Securities themselves have been
registered under any Applicable Securities Legislation and, furthermore, that
the Securities must be held indefinitely unless subsequently registered under
Applicable Securities Legislation or an exemption from such registration is
available.

5.2                          Legending of the Securities.   The Subscriber also
acknowledges and understands that the certificates representing the Securities
will be stamped with the following legend (or substantially equivalent language)
restricting transfer in the following manner:

> “These securities have not been registered under the United States Securities
> Act of 1933, as amended, or the laws of any state, and are being issued
> pursuant to an exemption from registration pertaining to such securities and
> pursuant to a representation by the security holder named hereon that said
> securities have been acquired for purposes of investment and not for purposes
> of distribution.  These securities may not be offered, sold, transferred,
> pledged or hypothecated in the absence of registration, or the availability of
> an exemption from such registration.  The stock transfer agent has been
> ordered to effectuate transfers only in accordance with the above
> instructions.”
> 
> (or)
> 
> “These securities have not been registered under the United States Securities
> Act of 1933, as amended (the “Act”), or the laws of any state, and are being
> issued in reliance upon Regulation S promulgated under the Act.  These
> securities may not be offered, sold, transferred, pledged or hypothecated in
> the absence of registration, the availability of an exemption from such
> registration or compliance with Regulation S.  The stock transfer agent has
> been ordered to effectuate transfers only in accordance with the above
> instructions.

                                 The Subscriber hereby consents to the Company
making a notation on its records or giving instructions to any transfer agent of
the Securities in order to implement the restrictions on transfer set forth and
described hereinabove.

--  $0.40 Unit Private Placement Subscription Agreement – [Subscriber]  --
--  The Pulse Beverage Corporation  --


--------------------------------------------------------------------------------

 

- 15 -

5.3                          Disposition under Rule 144.   The Subscriber also
acknowledges and understands that:

  (a) the Securities are restricted securities within the meaning of Rule 144
promulgated under the U.S. Act;


  (b) the exemption from registration under Rule 144 will not be available in
any event for at least six months from the date of purchase and payment of the
Securities by the Subscriber, and even then will not be available unless (i)
adequate information concerning the Company is then available to the public and
(ii) other terms and conditions of Rule 144 are complied with; and


  (c) any sale of the Securities may be made by the Subscriber only in limited
amounts in accordance with such terms and conditions.

                                In this regard the Subscriber further
acknowledges and understands that, without in anyway limiting the
acknowledgements and understandings as set forth hereinabove, the Subscriber
agrees that the Subscriber shall in no event make any disposition of all or any
portion of the Securities which the Subscriber is acquiring hereunder unless and
until:

  (a) there is then in effect a “Registration Statement” under the U.S. Act
covering such proposed disposition and such disposition is made in accordance
with said Registration Statement; or


  (b) (i) the Subscriber shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, (ii) the Subscriber
shall have furnished the Company with an opinion of the Subscriber’s own counsel
to the effect that such disposition will not require registration of any such
Securities under the U.S. Act and (iii) such opinion of the Subscriber’s counsel
shall have been concurred in by counsel for the Company and the Company shall
have advised the Subscriber of such concurrence.

Article 6
GENERAL PROVISIONS

6.1                          Address for delivery.   Each notice, demand or
other communication required or permitted to be given under this Agreement shall
be in writing and shall be sent by delivery (electronic or otherwise) or prepaid
registered mail deposited in a post office addressed to the Subscriber or the
Company at the address specified in this Agreement.  The date of receipt of such
notice, demand or other communication shall be the date of delivery thereof if
delivered, or, if given by registered mail as aforesaid, shall be deemed
conclusively to be the fifth calendar day after the same shall have been so
mailed, except in the case of interruption of postal services for any reason
whatsoever, in which case the date of receipt shall be the date on which the
notice, demand or other communication is actually received by the addressee. 
Either party may at any time and from time to time notify the other party in
writing of a change of address and the new address to which notice shall be
given to it thereafter until further change.

6.2                          Severability and construction.  Each Article,
section, sub-section, paragraph, sub-paragraph, term and provision of this
Agreement, and any portion thereof, shall be considered severable, and if, for
any reason, any portion of this Agreement is determined to be invalid, contrary
to or in conflict with any applicable present or future law, rule or regulation,
that ruling shall not impair the operation of, or have any other effect upon,
such other portions of this Agreement as may remain otherwise intelligible (all
of which shall remain binding on the parties and continue to be given full force
and agreement as of the date upon which the ruling becomes final).

6.3                          Gender and number.   This Agreement is to be read
with all changes in gender or number as required by the context.

6.4                          Governing law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada, U.S.A., and
the federal laws of the United States applicable therein.  Any dispute regarding
matters as between the Subscriber and the Company, whether as a subscriber or
shareholder and whether arising under this Agreement or pursuant to shareholder
rights pursuant to the con-stating documents of the Company or applicable law,
shall be adjudicated in the Courts of the State of Nevada, U.S.A., unless the
Company shall permit otherwise.

--  $0.40 Unit Private Placement Subscription Agreement – [Subscriber]  --
--  The Pulse Beverage Corporation  --


--------------------------------------------------------------------------------

 

- 16 -

6.5                          Representation and costs.   It is hereby
acknowledged by each of the parties hereto that the Company’s Counsel acts
solely for the Company, and, correspondingly, that the Subscriber has been
required by each of the Company’s Counsel and the Company to obtain independent
legal advice with respect to the Subscriber’s review and execution of this
Agreement.   In addition, it is hereby further acknowledged and agreed by the
parties hereto that the Company’s Counsel, and certain or all of its principal
owners or associates, from time to time, may have both an economic or
shareholding interest in and to the Company and/or a fiduciary duty to the same
arising from either a directorship, officer-ship or similar relationship arising
out of the request of the Company for certain of such persons to act in a
similar capacity while acting for the Company as counsel.  Correspondingly, and
even where, as a result of this Agreement, the consent of each party hereto to
the role and capacity of the Company’s Counsel and its principal owners and
associates, as the case may be, is deemed to have been received, where any
conflict or perceived conflict may arise, or be seen to arise, as a result of
any such capacity or representation, each party hereto acknowledges and agrees
to, once more, obtain independent legal advice in respect of any such conflict
or perceived conflict and, consequent thereon, the Company’s Counsel, together
with any such principal owners or associates, as the case may be, shall be at
liberty at any time to resign any such position if it or any party hereto is in
any way affected or uncomfortable with any such capacity or representation.  The
Company will bear and pay its and the Subscriber’s costs, legal and otherwise,
in connection with their respective preparation, review and execution of this
Agreement, and, in particular, that the costs involved in the preparation of
this Agreement and all documentation necessarily incidental thereto, by the
Company’s Counsel, shall be at the cost of the Company.

6.6                          Survival of representations and warranties.   The
covenants, representations and warranties contained herein shall survive the
closing of the transactions contemplated hereby.

6.7                          Counterparts.   This Agreement may be signed by the
parties hereto in as many counterparts as may be necessary, each of which so
signed shall be deemed to be an original, and such counterparts together shall
constitute one and the same instrument and notwithstanding the date of execution
will be deemed to bear the execution date as set forth in this Agreement.  This
Agreement may also be executed and exchanged by facsimile and such facsimile
copies shall be valid and enforceable agreements.

6.8                          Entire Agreement and amendments.   This Agreement
constitutes the only agreement between the parties with respect to the subject
matter hereof and shall supersede any and all prior negotiations and
understandings.  There are no collateral agreements or understandings hereto and
this Agreement, and the documents contemplated herein, constitutes the totality
of the parties’ agreement.  This Agreement may be amended or modified in any
respect by written instrument only.

6.9                          Corrections.   The Subscriber hereby authorizes the
Company to correct any minor errors in, or complete any minor information
missing from this Agreement which may be required to be completed and executed
by the Subscriber and delivered to the Company in accordance with the terms and
conditions of this Agreement.

6.10                        Successors and assigns.   The terms and provisions
of this Agreement shall be binding upon and enure to the benefit of the
Subscriber, the Company and their respective successors and lawfully permitted
assigns; provided that, except as herein provided, this Agreement shall not be
assignable by any party without the written consent of the other. 
Notwithstanding the foregoing proviso, the benefit and obligations of this
Agreement, insofar as they extend to or affect the Subscriber, shall pass with
any sale, assignment or transfer of any of the Units, the Shares, the Warrants
or the Warrant Shares in accordance with the terms of this Agreement.

                                IN WITNESS WHEREOF the parties hereto have
hereunto set their respective hands and seals in the presence of their duly
authorized signatories effective as at the dates as set forth in the Signature
Page/Subscriber Statement at the beginning of this Agreement.

--  $0.40 Unit Private Placement Subscription Agreement – [Subscriber]  --
--  The Pulse Beverage Corporation  --


--------------------------------------------------------------------------------